           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 1 of 35




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Rachel D. Binakonsky, on behalf of
herself and all others similarly situated,           C. A. NO.           .




              Plaintiff,                             CLASS ACTION
                                                     COMPLAINT
      v.
                                                     JURY TRIAL
JM Brands LLC                                        DEMANDED


              Defendant.
              Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 2 of 35




                                          TABLE OF CONTENTS
INTRODUCTION ........................................................................................................ 1
FACTUAL BACKGROUND ....................................................................................... 4
JURISDICTION AND VENUE ............................................................................... 15
PARTIES .................................................................................................................... 16
FACTS COMMON TO ALL CAUSES OF ACTION ............................................. 17
CLASS DEFINITIONS AND ALLEGATIONS...................................................... 20
CAUSES OF ACTION ............................................................................................... 23
   COUNT I: VIOLATION OF THE UTPCPL ............................................................................................ 23
   COUNT II: BREACH OF EXPRESS WARRANTY..................................................................................... 26
   COUNT III: BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY ......................................... 28
   COUNT IV: UNJUST ENRICHMENT .................................................................................................... 31
RELIEF DEMANDED .............................................................................................. 32
JURY DEMAND ........................................................................................................ 33




                                                                  i
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 3 of 35




      Plaintiff Rachel D. Binakonsky brings this action on behalf of herself and all

others similarly situated against Defendant JM Brands LLC. Plaintiff makes the

following allegations pursuant to the investigation of counsel and based upon

information and belief, except as to the allegations specifically pertaining to herself,

which are based on personal knowledge.


                                  INTRODUCTION
      1.      In an attempt to capitalize on consumer demand for health-focused

and “natural” personal care products, Defendant sells its Purezero® brand of

products through major retailers across the United States of America. However, as

Defendant knows, the vast majority of its “natural” products contain synthetic and

abrasive chemical ingredients. Thus, the statements on Defendant’s product labels

claiming that the products are “natural” are false, misleading, and designed to

deceive consumers into paying a price premium and choosing its products over a

competitor’s product.

      2.      This action seeks to remedy the deceptive and misleading business

practices of Defendant with respect to its marketing and sales of the products

outlined in Exhibit A (hereinafter “Products”) throughout the Commonwealth of

Pennsylvania and the United States of America. 1


1The Products definition may be modified throughout the course of this action.
Defendant may discontinue offering some products and regularly introduces new
products that are also falsely and misleadingly labeled “Natural.” Defendant may
also market and sell additional substantially similar products of which Plaintiff is
unaware. Plaintiff will ascertain the identity of these additional products through
discovery.
                                           1
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 4 of 35




      3.      Defendant manufactures, sells, and distributes the Products using

marketing and advertising campaigns focused on claims that appeal to health-

conscious consumers, i.e. that its Products are “natural.”

      4.      These representations lead consumers to believe that the Products

contain natural ingredients. However, Defendant’s advertising and marketing

campaigns are false, deceptive, and misleading because the Products contain

multiple synthetic ingredients.

      5.      Defendant’s marketing practices specifically target consumers that

desire natural products.

      6.      For example, in a press release from May 2019, Co-Founder Jordan

Christopher states, “We started with a simple concept that clean beauty should be

affordable. Our products use clean, yet efficacious, ingredients. Our products are

benchmarked against salon formulas and each has a designer fragrance. The

Purezero® pricing strategy allows all consumers access to both premium and

natural haircare products.”2

      7.      Plaintiff and those similarly situated (“Class Members”) relied on

Defendant’s misrepresentations that the Products are “natural” when purchasing

the Products.




2Purezero® Natural Haircare Brings Premium Clean Beauty to Everyday
Consumer, May 30, 2019, http://www.pr.com/press-release/786143.

                                          2
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 5 of 35




      8.       This deception is not limited to Defendant’s labeling and is

omnipresent in Defendant’s marketing efforts that further perpetuate this deceptive

“natural” myth.

      9.       Building upon this deception by labeling and advertising the Products

as “Natural,” Defendant creates the impression amongst reasonable consumers that

its Products are natural. However, Defendant fails to adequately inform consumers

that the Products contain numerous synthetic ingredients. Indeed, Defendant only

lists the synthetic, unnatural ingredients in the Products on the back of the Product

packaging in small, hard-to-read print and, even then, fails to inform consumers

that many of the ingredients listed are synthetic. Consumers are not experts in the

chemical make-up or names of the ingredients disclosed in fine print on the back of

the labels and, based on the “natural” representations headlining the Products’

labeling, reasonably believe that the Products contain only natural ingredients.

      10.      These deceptive “Natural” representations appear prominently on the

Products’ label. For example, on the principal display panel of all of Defendant’s

Products, “Natural Hair Care” is placed prominently at the top of the label in all

capital letters with multiple images of plants.

      11.      Contrary to representations on the Products’ labeling and marketing,

instead of receiving natural products, consumers receive products with synthetic

ingredients.

      12.      Plaintiff and Class Members paid a premium for the Products over and

above comparable products that did not purport to be “natural.” Given that Plaintiff



                                            3
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 6 of 35




and Class Members paid a premium for the Products based on Defendant’s

misrepresentations that they are “natural” Plaintiff and Class Members suffered an

injury in the amount of the purchase price and/or the premium paid.

      13.    Defendant’s conduct violated and continues to violate the Unfair Trade

Practices and Consumer Protection Law for the Commonwealth of Pennsylvania.

Defendant breached and continues to breach its implied and express warranties

regarding the Products. Further, Defendant has been and continues to be unjustly

enriched. Accordingly, Plaintiff brings this action against Defendant on behalf of

herself and Class Members who purchased the Products during the applicable

statute of limitations period (the "Class Period").


                            FACTUAL BACKGROUND
      14.    Consumers have become increasingly concerned about the effects of

synthetic and chemical ingredients in food, cleaning products, bath and beauty

products and everyday household products.3 Companies such as the Defendant have

capitalized on consumers' desires for purportedly "natural products." Indeed,

consumers are willing to pay, and have paid, a premium for products branded

"natural" over products that contain synthetic ingredients. In 2015, sales of natural




3Julianna M. Butler & Christian A. Vossler, What is an Unregulated and
Potentially Misleading Label Worth? The case of “Natural”-Labelled Groceries,
Environmental & Resource Economics, Springer; European Association of
Environmental and Resource Economists, vol. 70(2), pages 545-564 (2017). “Thus,
one finding is that most people – 87% of our sample – do appear to attribute
meaning to “natural” labelling. The vast majority of respondents stated a belief that
“natural” signals no artificial flavors, colors and/or preservatives.” Id.
                                           4
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 7 of 35




products grew 9.5% to $180 billion.4 Reasonable consumers, including Plaintiff and

Class Members, value natural products for important reasons, including the belief

that they are safer and healthier than alternative products that are not represented

as natural.

      15.     Federal agencies have warned companies that they must ensure that

they can substantiate “natural” claims.

      16.     The Food and Drug Administration warns that any “natural” labeling

on cosmetic products must be “truthful and not misleading.”5

      17.     Further, the Federal Trade Commission has warned companies that

the use of the term “natural” may be deceptive:

              Marketers that are using terms such as natural must ensure that they
              can substantiate whatever claims they are conveying to reasonable
              consumers. If reasonable consumers could interpret a natural claim as
              representing that a product contains no artificial ingredients, then the
              marketer must be able to substantiate that fact.6

      18.     In April 2016, the FTC settled with four manufacturers and filed a

complaint against a fifth company for representing that its products were “natural”



4 Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD
NAVIGATOR, http://www.foodnavigator-usa.com/Markets/EXPO-WEST-
trendspotting-organics-natural-claims/(page)/6 ; see also Shoshanna Delventhal,
Study Shows Surge in Demand for "Natural" Products, INVESTOPEDIA (February
22, 2017), http://www. investopedia.com/articles/investing/022217/study-shows-
surge-demand-natural-products.asp (Study by Kline Research indicated that in
2016, the personal care market reached 9% growth in the U.S. and 8% in the U.K.
The trend-driven natural and organic personal care industry is on track to be worth
$25.1 million by 2025).
5 U.S. Food and Drug Administration, Small Business & Homemade Cosmetics:

Fact Sheet, available at
http://www.fda.gov/Cosmetics/ResourcesForYou/Industry/ucm388736.htm#7.
6 75 Fed. Reg. 63552, 63586 (Oct. 15, 2010).


                                           5
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 8 of 35




when they contained Phenoxyethanol, Ethylhexylglycerin, and Caprylyl Glycol. The

manufacturers agreed to cease marketing the products in question as being

“natural.”7

      19.      Despite the Products containing a number of synthetic ingredients,

including the aforementioned Phenoxyethanol, Ethylhexylglycerin, and Caprylyl

Glycol, Defendant markets the Products as being "Natural.”

      20.      Defendant’s representations that the Products are “Natural” are false,

misleading, and deceptive because the Products contain multiple ingredients that

are, as set forth and described below, synthetic.

            a. Phenoxyethanol is a synthetic substance associated with depressing

               the central nervous system, vomiting, and diarrhea.8 This synthetic

               chemical concerned the FDA, and the agency warned consumers

               against using on nursing infants because it “can depress the central

               nervous system” and “may cause vomiting and diarrhea, which can

               lead to dehydration in infants.”9 Concern for the use of this synthetic

               ingredient is not restricted to the United States, and after concerns



7 Four Companies Agree to Stop Falsely Promoting Their Personal-Care Products as
“All Natural” or “100% Natural”; Fifth is Charged in Commission Complaint, (April
2016), https://www.ftc.gov/news-events/press-releases/2016/04/four-companies-
agree-stop-falsely-promoting-their-personal-care (last visited Mar. 17, 2021).
8 21 C.F.R. §172.515 and FDA Consumer Update: Contaminated Nipple Cream,

(May 2008),
https://web.archive.org/web/20140712202507/https://www.fda.gov/ForConsumers/Co
nsumerUpdates/ucm049301.htm (last visited Mar. 17, 2021).
9 U.S. Food and Drug Administration, For Consumers, Contaminated Nipple Cream,

https://web.archive.org/web/20140712202507/https://www.fda.gov/ForConsumers/Co
nsumerUpdates/ucm049301.htm (last visited Mar. 17, 2021).
                                            6
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 9 of 35




            were raised by the European Commission’s Scientific Committee on

            Consumer Safety, France prohibited the labeling and marketing of

            products containing Phenoxyethanol for use on children that are three

            years old and younger.10

         b. Polysorbate-20 is a synthetic emulsifier and/or surface-active agent.11

         c. Cyclopentasiloxane is a synthetic ingredient that is known to be

            flammable.12

         d. Cetearyl Alcohol is a mixture of cetyl and stearyl alcohols. Cetyl

            alcohol is classified as synthetic by federal regulations. It is chemically

            synthesized by, for example: catalytic hydrogenation of the

            triglycerides obtained from coconut oil or tallow, oxidation of a chain

            growth product of ethylene oligomerized on a triethylaluminum

            catalyst, reaction of palmitoyl chloride and sodium borohydride,

            reaction of methylthiopalmitate plus Raney nickel. Stearyl alcohol is

            also produced synthetically.




10 Agence Nationale de Sécurité du Médicament et des Produits de Santé, Decision
of 13 Mars 2019, available at
https://www.ansm.sante.fr/content/download/158253/2075101/version/1/file/DPS_Ph
enoxyethanol-200319.pdf.
11 See 21 C.F.R. § 172.515 and 21 C.F.R. § 178.3400.
12 See Chandler v. Wal-Mart Stores Inc., 498 S.W.3d 766, 767 (Ark. App. 2016).


                                           7
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 10 of 35




         e. Cetyl Alcohol is a synthetic ingredient. Long term exposure and

            inhalation of Cetyl Alchol has been associated with the death of

            animals in laboratory studies.13

         f. Polyquaternium-10 is a synthetic ingredient.14

         g. Polyquaternium-37 is a synthetic ingredient.15

         h. Propylene Glycol Dicaprylate/Dicaprate is a synthetic skin

            conditioning agent.16

         i. PPG-1 Trideceth-6 is a synthetic water repellant.17

         j. Peg-120 Methyl Glucose Dioleate is a synthetic viscosity agent.18

         k. Dimethicone is a synthetic ingredient.19




13 Wilbur Johnson, Final Report on the Safety Assessment of Cetearyl Alcohol, Cetyl
Alcohol, lsostearyl Alcohol, Myristyl Alcohol, and Behenyl Alcohol, JOURNAL OF
THE AMERICAN COLLEGE OF TOXICOLOGY Volume 7, Number 3, 1988,
https://www.cir-safety.org/sites/default/files/115_buff3a_suppl.pdf.
14 24 No. 3 FDA Advertising & Promotion Manual Newsl. 13.
15 24 No. 3 FDA Advertising & Promotion Manual Newsl. 13.
16 Wilbur Johnson, Final Report on the Safety Assessment of Propylene Glycol (PG)

Dicaprylate, PG Dicaprylate/Dicaprate, PG Dicocoate, PG Dipelargonate, PG
Isostearate, PG Laurate, PG Myristate, PG Oleate, PG Oleate SE, PG Dioleate, PG
Dicaprate, PG Diisostearate, and PG Dilaurat, International Journal of Toxicology
1999, Vol. 18(Supplement 2):35-52,
https://journals.sagepub.com/doi/pdf/10.1177/109158189901800207.
17 Monica M. Fiume, Safety Assessment of Alkyl PEG/PPG Ethers as Used in

Cosmetics, International Journal of Toxicology 2016, Vol. 35(Supplement 1) 60S-
89S, https://journals.sagepub.com/doi/pdf/10.1177/1091581816650626.
18 Gottschalck, T. E. and Breslawec, H. P. International Cosmetic Ingredient

Dictionary and Handbook. 14 ed. Washington, DC: Personal Care Products Council,
2012.
19 24 No. 3 FDA Advertising & Promotion Manual Newsl. 13.


                                         8
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 11 of 35




               l. Dimethiconol is a synthetic ingredient that is known to be

                  flammable.20

               m. Amodimethicone is a synthetic silicon based polymer.

               n. Glycerin is a factory-produced texturizer created by a complex

                  process, used as a filler and thickening agent. It is produced through

                  various extensive means using synthetic and/or hazardous

                  substances, including epichlorohydrin (hazardous), sodium

                  hydroxide (synthetic and hazardous), allyl alcohol (synthetic and

                  hazardous), hydrogen peroxide (synthetic), and peracetic acid

                  (synthetic).21

               o. Ethylhexylglycerin is a synthetic derived form of vegetable glycerin.

               p. Fragrance is a synthetic ingredient that includes unknown and

                  unregulated chemical compounds. A simple declaration of “fragrance”

                  on the ingredients list can include a composition consisting of as many

                  as 200 ingredients.

         21.      Other ingredients in the Products may also be not natural as well.

Plaintiff’s investigation is ongoing and will seek to amend the Complaint to specify

other potential unnatural ingredients in the future.

         22.      Whether Defendant’s labeling of the Products as “Natural” is deceptive

is judged by whether it would deceive or mislead a reasonable person. To assist in




20   See Chandler v. Wal-Mart Stores Inc., 498 S.W.3d 766, 767 (Ark. App. 2016).
21   See 7 C.F.R. §206.605.
                                               9
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 12 of 35




ascertaining what a reasonable consumer believes the term natural means, one can

look to regulatory agency guidance.

      23.    In 2013, the United States Department of Agriculture ("USDA") issued

a Draft Guidance Decision Tree for Classification of Materials as Synthetic or

Nonsynthetic (Natural). In accordance with this decision tree, a substance is

natural—as opposed to synthetic—if: (a) it is manufactured, produced, or extracted

from a natural source (i.e. naturally occurring mineral or biological matter); (b) it

has not undergone a chemical change (i.e. a process whereby a substance is

transformed into one or more other distinct substances) so that it is chemically or

structurally different than how it naturally occurs in the source material; or (c) the

chemical change was created by a naturally occurring biological process such as

composting, fermentation, or enzymatic digestion or by heating or burning

biological matter.22

      24.    Surveys and other market research, including expert testimony

Plaintiff intends to introduce, will demonstrate that the term “natural” is

misleading to a reasonable consumer because the reasonable consumer believes that

the term “natural,” when used to describe goods such as the Products, means that

the goods are free of synthetic ingredients. By way of example, according to a




22 U.S. Department of Agriculture, Draft Guidance Decision Tree for Classification
of Materials as Synthetic or Nonsynthetic, March 26, 2013, available at
https://web.archive.org/web/20140818174458/http://www.ams.usda.gov/AMSv1.0/get
file?dDocName=STELPRDC5103308.
                                           10
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 13 of 35




consumer survey, “[e]ighty-six percent of consumers expect a ‘natural’ label to mean

processed foods do not contain any artificial ingredients.”23

      25.    A reasonable consumer’s understanding of the term “Natural”

comports with that of federal regulators and common meaning. For example, a

recent economic study focused on product labeling found, “The vast majority of

respondents stated a belief that ‘natural’ signals no artificial flavors, colors and/or

preservatives.”24 In other words, the reasonable consumer understands the

representation that a product is “Natural” to mean that it does not contain any

synthetic or artificial ingredients.25

      26.    Consumers lack the meaningful ability to test or independently

ascertain or verify whether a product is natural, especially at the point of sale.

Consumers would not know the true nature of the ingredients merely by reading

the ingredients label.

      27.    Discovering that the ingredients are not natural and are actually

synthetic requires a scientific investigation and knowledge of chemistry beyond that




23 Urvashi Rangan, Comments of Consumers Union on Proposed Guides for Use of
Environmental Marketing Claims, 16 C.F.R. Part 260, Notice of the Federal Trade
Commission (2010), available at
https://www.ftc.gov/sites/default/files/documents/public_comments/guides-use-
environmental-marketing-claims-project-no.p954501-00289%C2%A0/00289-
57072.pdf (also accessible as Comment 58 at
http://www.ftc.gov/policy/publiccomments/initiative-353).
24 Julianna M. Butler & Christian A. Vossler, What is an Unregulated and

Potentially Misleading Label Worth? The case of “Natural”-Labelled Groceries,
Environmental & Resource Economics, Springer; European Association of
Environmental and Resource Economists, vol. 70(2), pages 545-564 (2017).
25 Id.


                                           11
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 14 of 35




of the average consumer. That is why, even though the ingredients listed above are

identified on the back of the Products’ packaging in the ingredients listed, the

reasonable consumer would not understand – nor are they expected to understand -

that these ingredients are synthetic.

      28.    Moreover, the reasonable consumer is not expected or required to scour

the ingredients list on the back of the Products in order to confirm or debunk

Defendant’s prominent front-of-the-product claims, representations, and warranties

that the Products are “Natural.”

      29.    Defendant did not disclose that the above listed ingredients are

synthetic ingredients anywhere on the product. A reasonable consumer understands

Defendant's "Natural" claims to mean that the Products are "Natural" and do not

contain synthetic ingredients.

      30.    Plaintiff and Class Members described below paid a premium for

Defendant’s Products over comparable products that did not purport to be natural

products. Contrary to representations on the Products’ labeling and Defendant’s

marketing thereof, instead of receiving natural products, consumers receive

products with unnatural and/or synthetic ingredients.

      31.    Defendant has thus violated, inter alia, the Unfair Trade Practices and

Consumer Protection Law for the Commonwealth of Pennsylvania by deceptively

and falsely representing to Plaintiff that the Products are “natural,” when in fact

they are made with synthetic ingredients.




                                          12
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 15 of 35




      32.     Consumers rely on label representations and information in making

purchasing decisions.

      33.     The marketing of the Products as “Natural” in a prominent location on

the labels of all of the Products, throughout the Class Period, evidences Defendant’s

awareness that “Natural” claims are material to consumers.

      34.     Further, in press releases, Defendant emphasizes its focus on the

growing demand for natural personal care products.26

      35.     Defendant’s deceptive representations and omissions are material in

that a reasonable person would attach importance to such information and would be

induced to act upon such information in making purchase decisions.

      36.     Plaintiff and the Class Members reasonably relied to their detriment

on Defendant’s misleading representations and omissions.

      37.     Defendant’s false, misleading, and deceptive misrepresentations and

omissions are likely to continue to deceive and mislead reasonable consumers and

the general public, as they have already deceived and misled the Plaintiff and the

Class Members.

      38.     In making the false, misleading, and deceptive representations and

omissions described herein, Defendant knew and intended that consumers would

pay a premium for Products labeled "Natural" over comparable products not so

labeled.




26Purezero® Natural Haircare Brings Premium Clean Beauty to Everyday
Consumer, May 30, 2019, http://www.pr.com/press-release/786143.
                                         13
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 16 of 35




      39.      As an immediate, direct, and proximate result of Defendant's false,

misleading, and deceptive representations and omissions, Defendant injured the

Plaintiff and the Class Members in that it:

            a. Paid a sum of money for Products that were not what Defendant

               represented;

            b. Paid a premium price for Products that were not what Defendant

               represented;

            c. Were deprived of the benefit of the bargain because the Products they

               purchased were different from what Defendant warranted; and

            d. Were deprived of the benefit of the bargain because the Products they

               purchased had less value than what Defendant represented.

      40.      Had Defendant not made the false, misleading, and deceptive

representations and omissions, Plaintiff and the Class Members would not have

been willing to pay the same amount for the Products they purchased, and,

consequently, Plaintiff and the Class Members would not have been willing to

purchase the Products.

      41.      Plaintiff and the Class Members paid for Products that were "Natural "

but received Products that were not "Natural." The products Plaintiff and the Class

Members received were worth less than the products for which they paid.

      42.      Based on Defendant’s misleading and deceptive representations,

Defendant was able to, and did, charge a premium price for the Products over the

cost of competitive products not bearing a "Natural" label.



                                           14
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 17 of 35




      43.    Plaintiff and the Class Members all paid money for the Products.

However, Plaintiff and the Class Members did not obtain the full value of the

advertised Products due to Defendant’s misrepresentations and omissions. Plaintiff

and the Class Members purchased, purchased more of, and/or paid more for, the

Products than they would have had they known the truth about the Products.

Consequently, Plaintiff and the Class Members have suffered injury in fact and lost

money as a result of Defendant’s wrongful conduct.


                           JURISDICTION AND VENUE
      44.    This Court has personal jurisdiction over the Defendant. Defendant

purposefully avails itself of the Pennsylvania consumer market and distributes the

Products to many locations within this District and hundreds of retail locations

throughout the Commonwealth of Pennsylvania, where hundreds of consumers

purchase the Products every month.

      45.    This Court has original subject-matter jurisdiction over this proposed

class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the

Class Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction

of the federal courts in any class action in which at least 100 members are in the

proposed plaintiff class, any member of the plaintiff class is a citizen of a State

different from any defendant, and the matter in controversy exceeds the sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims

of individual members of the proposed Class (as defined herein) are well in excess of

$5,000,000.00 in the aggregate, exclusive of interest and costs.


                                           15
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 18 of 35




      46.    Venue is proper in this District under 28 U.S.C. § 1391(a). Plaintiff’s

purchases of Defendant’s Products, substantial acts in furtherance of the alleged

improper conduct, including the dissemination of false, deceptive, and misleading

information regarding the nature, quality, and/or ingredients of the Products,

occurred within this District and the Defendant conducts business in this District.


                                     PARTIES
      47.    Plaintiff is a citizen of Pennsylvania, residing in Allegheny County.

Within the past two years, she made purchases of Defendant’s Products from

various physical retail stores in Pennsylvania. Products purchased by Plaintiff

within the relevant time period include, at a minimum, Purezero® Biotin

Strengthening Shampoo and Purezero® Biotin Strengthening Conditioner. Prior to

purchasing the Products, Plaintiff saw and read the front of the product packaging,

and relied on the representation and warranty that the product was “natural.”

Plaintiff understood these representations to mean that Defendant’s Products did

not contain synthetic chemicals. Plaintiff purchased Defendant’s Products at a

substantial price premium, most recently in December 2019, and would not have

purchased the products had she known that the labeling and marketing she relied

on was false, misleading, and deceptive. Plaintiff would purchase the Products

again in the future if Defendant changed the composition of the Products so that it

conformed to its “natural” labeling and marketing.

      48.    Defendant JM Brands LLC is a a Florida company with its principal

place of business located in St. Pete Beach, FL.


                                          16
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 19 of 35




            a. Defendant produces consumer products that it markets and distributes

               to consumers and retail stores across the United States including

               stores physically located in the Commonwealth of Pennsylvania and

               within this district. Defendant additionally markets and distributes

               products through e-commerce stores that ship to consumers in this

               district.

      49.      Plaintiff reserves the right to amend this Complaint to add different or

additional defendants, including without limitation any officer, director, employee,

supplier, or distributor of Defendant who has knowingly and willfully aided,

abetted, or conspired in the false and deceptive conduct alleged herein.

      50.      Whenever reference is made in this Complaint to any representation,

act, omission, or transaction of a defendant, that allegation shall mean that the

defendant did the act, omission, or transaction through its officers, directors,

employees, agents, and/or representatives while they were acting within the actual

or ostensible scope of their authority.


                 FACTS COMMON TO ALL CAUSES OF ACTION
      51.      Consumers have become increasingly concerned about the effects of

synthetic and chemical ingredients in cosmetic products. As a result, consumers are

willing to pay, and have paid, a premium for products labeled “natural” over

ordinary products that contain synthetic ingredients.

      52.      The FTC has warned marketers that the use of the term “natural” may

be deceptive: Marketers that are using terms such as natural must ensure that they


                                           17
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 20 of 35




can substantiate whatever claims they are conveying to reasonable consumers. If

reasonable consumers could interpret a natural claim as representing that a

product contains no artificial ingredients, then the marketer must be able to

substantiate that fact.27

      53.    Likewise, the Food and Drug Administration (“FDA”) considers the

term “natural” to be truthful and non-misleading only when the product lacks

synthetic ingredients, and it warns that any “natural” labeling on cosmetic products

must be “truthful and not misleading.”28

      54.    The Products are manufactured and marketed by Defendant and sold

in drug stores, grocery stores, and other retail stores nationwide.

      55.    The front label of every one of the Products states prominently the

words “Natural Hair Care” in all capital letters and the label includes multiple

large images of plants.

      56.    For example, the following image shows the representation “Natural

Hair Care” prominently made on the front of the Hemp with Bamboo Extract

Renewing Shampoo:




2775 Fed. Reg. 63552, 63586 (Oct. 15, 2010).
28U.S. Food and Drug Administration, Small Business & Homemade Cosmetics:
Fact Sheet, available at
http://www.fda.gov/Cosmetics/ResourcesForYou/Industry/ucm388736.htm#7.
                                           18
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 21 of 35




      57.    Based on the language that appears on each product, Plaintiff

reasonably believed that Products contained only natural ingredients.

      58.    The phrase “Natural Hair Care” is a representation to a reasonable

consumer that the Products contain only natural ingredients. The phrase is

misleading and deceptive to a reasonable consumer because the Products actually

contain multiple synthetic ingredients.

      59.    Defendant knew that consumers will pay more for a product marketed

as “Natural,” and intended to deceive Plaintiff and putative Class Members by

labeling and marketing its Products as purportedly natural.




                                          19
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 22 of 35




                    CLASS DEFINITIONS AND ALLEGATIONS
      60.      Plaintiff, pursuant to Federal Rules of Civil Procedure 23(b)(2) and

23(b)(3), brings this action on behalf of the following classes:

            a. Pennsylvania Subclass: All persons who purchased Defendant’s

               Products within the Commonwealth of Pennsylvania and within the

               applicable statute of limitations period.

            b. Nationwide Class: All persons who purchased Defendant’s Products

               within the United States and within the applicable statute of

               limitations period (collectively, the “Classes” and “Class Members”).

      61.      Excluded from the Classes are Defendant, its parents, subsidiaries,

affiliates, officers, and directors, those who purchased the Products for resale, all

persons who make a timely election to be excluded from the Classes, the judge to

whom the case is assigned and any immediate family members thereof.

      62.      The members of the Classes are so numerous that joinder of all Class

Members is impracticable. Defendant has sold, at a minimum, tens of thousands of

units of the Products to Class Members.

      63.      There is a well-defined community of interest in the questions of law

and fact involved in this case. Questions of law and fact common to the members of

the putative classes that predominate over questions that may affect individual

Class Members include, but are not limited to the following:

            a. whether Defendant misrepresented material facts concerning the

               Products on the label of every product;



                                            20
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 23 of 35




            b. whether Defendant misrepresented material facts concerning the

               Products in print and digital marketing of every product;

            c. whether Defendant’s conduct was unfair and/or deceptive;

            d. whether Defendant has been unjustly enriched as a result of the

               unlawful, fraudulent, and unfair conduct alleged in this Complaint

               such that it would be inequitable for Defendant to retain the benefits

               conferred upon it by Plaintiff and the classes;

            e. whether Plaintiff and the Classes are entitled to equitable and/or

               injunctive relief;

            f. whether Defendant breached express warranties to Plaintiff and the

               Classes;

            g. whether Defendant breached implied warranties to Plaintiff and the

               Classes;

            h. whether Plaintiff and the classes have sustained damages with respect

               to the common-law claims asserted, and if so, the proper measure of

               their damages.

      64.      Plaintiff’s claims are typical of those of other Class Members because

Plaintiff, like all members of the classes, purchased Defendant’s Products bearing

the natural and representations and Plaintiff sustained damages from Defendant’s

wrongful conduct.




                                            21
           Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 24 of 35




         65.   Plaintiff will fairly and adequately protect the interests of the classes

and has retained counsel that is experienced in litigating complex class actions.

Plaintiff has no interests which conflict with those of the classes.

         66.   A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this class action. The damages or other financial

detriment suffered by Plaintiff and the other Class Members are relatively small

compared to the burden and expense that would be required to individually litigate

their claims against Defendant, making it impracticable for Class Members to

individually seek redress for Defendant’s wrongful conduct. Even if Class Members

could afford individual litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.

         67.   The prerequisites to maintaining a class action for equitable relief are

met as Defendant has acted or refused to act on grounds generally applicable to the

classes, thereby making appropriate equitable relief with respect to the classes as a

whole.

         68.   The prosecution of separate actions by members of the classes would

create a risk of establishing inconsistent rulings and/or incompatible standards of



                                            22
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 25 of 35




conduct for Defendant. For example, one court might enjoin Defendant from

performing the challenged acts, whereas another might not. Additionally, individual

actions could be dispositive of the interests of the classes even where certain Class

Members are not parties to such actions.


                                 CAUSES OF ACTION
                                 COUNT I
      Violation of Pennsylvania Unfair Trade Practices and Consumer
                              Protection Law,
                      73 Pa. Cons. Stat. §§ 201-1 et seq.

      69.      Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      70.      Plaintiff brings this Count individually and on behalf of the members

of the Pennsylvania Subclass.

      71.      Pennsylvania’s Unfair Trade Practices and Consumer Protection Law,

73 Pa. Stat. Ann. §§ 201-1 et seq. (the “UTPCPL”) makes unlawful “[u]nfair

methods of competition and unfair or deceptive acts or practices in the conduct of

any trade or commerce. . . .”

      72.      The UTPCPL specifically defines what constitutes unfair methods of

competition and unfair or deceptive acts or practices. Defendant engaged in unfair

methods of competition and unfair or deceptive acts or practices in the conduct of its

trade and commerce in violation of the UTPCPL, including the following:

      (a) representing that its goods and services have characteristics, uses,

            benefits, and qualities they do not have (73 Pa. Cons. Stat. § 201-2(4)(v));



                                            23
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 26 of 35




      (b) representing that its goods and services are of a particular standard or

            quality if they are another (73 Pa. Cons. Stat. § 201-2(v)(vii));

      (c) advertising its goods and services with intent not to sell them as

            advertised (73 Pa. Cons. Stat. § 201-2(4)(ix)); and

      (d) engaging in any other fraudulent or deceptive conduct which creates a

            likelihood of confusion or of misunderstanding (73 Pa. Cons. Stat. § 201-

            2(v)(xxi)).

      73.      Defendant is a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

      74.      Plaintiff and Pennsylvania Subclass Members purchased goods and

services in “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3),

primarily for personal, family, and/or household purposes.

      75.      As alleged more fully above, Defendant has violated the Unfair Trade

Practices and Consumer Protection Law by misleadingly, deceptively, and falsely

representing to Plaintiff and the other members of the Pennsylvania Subclass that

the Products are “Natural” when in fact they are made with synthetic ingredients.

      76.      Defendant’s omissions and misrepresentations included lying about

the quality of its Products because they include synthetic ingredients. Defendant

additionally engaged in deceptive conduct which created the likelihood that

Plaintiffs would misunderstand the nature of the Products when Defendant

represented that its Products were natural when Defendant knew most consumers

would reasonably interpret this phrase as free of synthetic ingredients. Defendant’s

Products do not conform as they are warranted and represented.



                                             24
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 27 of 35




      77.    Defendant knew or should have known that when the Products left its

control, that they were not in conformity or consistent with representations on the

labels. Accordingly, Defendant’s Products did not provide the represented and

warranted benefits.

      78.    Defendant’s representations and omissions were material because they

were likely to deceive reasonable consumers.

      79.    Defendant intended that Plaintiff and other Class Members rely on its

omissions and misrepresentations, and this reliance was crucial to Defendant

commanding a premium price for the Products.

      80.    As a direct and proximate result of Defendant’s deceptive acts and

practices, Plaintiff and the Pennsylvania Subclass have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from not receiving the benefit of their bargain in

purchasing the Products.

      81.    Plaintiff and other members of the Pennsylvania Subclass lost money

or property as a result of Defendant’s violations because: (a) they would not have

purchased the Products on the same terms if they knew that the Products were not

“Natural”; (b) they paid a substantial price premium compared to other consumer

products due to Defendant’s misrepresentations; and (c) the Products do not have

the characteristics, uses, or benefits as promised.

      82.    Defendant deceived and continues to deceive consumers about the

quality and ingredients of the Products. This conduct constitutes unfair or deceptive



                                          25
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 28 of 35




acts or practices within the meaning of the UTPCPL. This illegal conduct by

Defendant is continuing, with no indication that it will cease.

      83.    Accordingly, Defendant’s deceptive, false and misleading statements

deceived Plaintiff and Class Members and a substantial segment of the target

consumer audience and improperly influenced consumers’ purchasing decisions, as

Plaintiff and Class Members relied on such misrepresentations in violation of the

UTPCPL.

      84.    Plaintiff and the Pennsylvania Subclass seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of

$100 (whichever is greater), treble damages, attorneys’ fees and costs, and any

additional relief this Court deems necessary or proper.



                                    COUNT II
                            Breach of Express Warranty

      85.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      86.    Plaintiff bring this claim individually and on behalf of the members of

the proposed Classes against the Defendant.

      87.    Defendant, as the designer, manufacturer, marketer, distributor,

and/or seller, expressly warranted and represented that the Products are “Natural.”

      88.    Defendant provided the Plaintiff and Class Members with an express

warranty in the form of written affirmations of fact promising and representing that

the Products are natural.

                                          26
          Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 29 of 35




        89.   Defendant made these express warranties regarding the Products’

quality, ingredients, and fitness for consumption on its website, in marketing

statements, and on the Products’ packaging in connection with the sale of the

Products.

        90.   The above affirmations of fact were not couched as “belief” or “opinion,”

and were not “generalized statements of quality not capable of proof or disproof.”

        91.   Defendant’s express warranties, and its affirmations of fact and

promises made to Plaintiff and Class Members regarding the Products, became part

of the basis of the bargain between Defendant and Plaintiff and the Classes,

thereby creating an express warranty that the Products would conform to those

affirmations of fact, representations, promises, and descriptions.

        92.   The Products do not conform to the express warranty because they

contain ingredients that are unnatural and synthetic.

        93.   Prior to the filing of this complaint, Defendant was provided written

notice of these breached warranties via the United States Postal Service in March

2021.

        94.   Defendant did not respond to this written notice.

        95.   As a direct and proximate cause of Defendant’s breach of express

warranty, Plaintiff and the Class Members have been injured and harmed because:

(a) they would not have purchased the Products on the same terms if they had

known the true facts; (b) they paid a substantial price premium based on




                                          27
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 30 of 35




Defendant’s express warranties; and (c) the Products do not have the

characteristics, ingredients, uses, or benefits as promised.

      96.    Plaintiff, on behalf of herself and the Class Members, demands

judgment against Defendant for compensatory damages for herself and each of the

other Class Members, as well as attorneys’ fees, interest, and costs.



                                 COUNT III
             Breach of the Implied Warranty of Merchantability

      97.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      98.    Plaintiff brings this claim individually and on behalf of the members of

the proposed Classes against the Defendant.

      99.    The Products are goods and Defendant, as the manufacturer,

marketer, distributor, and seller of the Products, is a merchant within the meaning

of the Uniform Commercial Code, as adopted in Pennsylvania.

      100.   Defendant developed, manufactured, distributed, marketed,

advertised, and sold the Products directly to or for their eventual sale to end users.

      101.   Defendant impliedly warranted to Plaintiff and Class Members, prior

to their purchase of the Products, that the Products were merchantable and

reasonably fit for the purposes for which such products are used and that the

Products were acceptable in trade for the product description.

      102.   Plaintiff and Class Members relied on Defendant’s skill and judgment

in selecting Defendant’s Products to purchase. Moreover, Plaintiff and Class

                                          28
            Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 31 of 35




Members relied on statements made on Defendant’s packaging, product labels, and

in its marketing literature that the Products were natural and fit for the ordinary

purposes for which such Products are used.

         103.   Plaintiff and Class Members purchased the Products that were

manufactured and sold by Defendant in consumer transactions. The implied

warranty of merchantability attached to the sale of these Products.

         104.   To be merchantable, the products must:

          (2) in the case of fungible goods, are of fair average quality within the
         description;
                                              ...
         (5) are adequately contained, packaged, and labeled as the agreement
         may require; and

         (6) conform to the promises or affirmations of fact made on the
         container or label if any.29


         105.   Defendant’s Products do not meet the quality of their description

because they contain multiple synthetic ingredients.

         106.   Defendant’s Products are not adequately contained, packaged and

labeled because they are packaged as containing natural ingredients, but instead

the Products contain multiple synthetic ingredients.

         107.   Defendant’s Products also do not conform to the promises and

affirmations of fact made on their containers, packaging and labels, website, and

marketing literature because they do not consist of natural ingredients as the

Products’ packaging and labeling warrants.



29   13. Pa.C.S. § 2314 (b)(2)-(6).
                                             29
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 32 of 35




       108.   Accordingly, Defendant breached its duty by selling to Plaintiff and

Class Members Products that were not of merchantable quality. Therefore, Plaintiff

and Class Members did not receive the Products as warranted. The products

purchased by Plaintiff and Class Members were worth substantially less than the

products Defendant promised and represented. Plaintiff and Class Members relied

on Defendant’s implied warranties concerning its Products and each Plaintiff

sustained an ascertainable loss (financial injury) from Defendant’s breach of the

implied warranty of merchantability.

       109.   Prior to the filing of this complaint, Defendant was provided written

notice of these breached warranties.

       110.   Defendant did not respond to this written notice.

       111.   As a direct and proximate result of Defendant’s conduct, Plaintiff and

the Class Members have suffered actual damages in that they have purchased

Products of inferior quality and ingredients compared to how they were

represented. Defendant’s Products are worth far less than the price Plaintiff and

the Class Members paid, and Plaintiff and Class Members would not have

purchased the Products at all if they had known of the true quality and ingredients

of Defendant’s Products.

       112.   Plaintiff, on behalf of herself and the Class Members, demand

judgment against Defendant for compensatory damages for herself and each of the

other Class Members, as well as attorneys’ fees, interest, costs, and any appropriate

injunctive relief.



                                          30
         Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 33 of 35




                                    COUNT IV
                                Unjust Enrichment

      113.   Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      114.   Plaintiff brings this claim individually and on behalf of the members of

the proposed Classes against the Defendant.

      115.   At all times relevant hereto, Defendant deceptively marketed,

advertised, and sold merchandise to Plaintiff and the Classes.

      116.   Plaintiff and Class Members conferred upon Defendant nongratuitous

payments for the Products that they would not have if not for Defendant’s deceptive

advertising and marketing.

      117.   Defendant accepted or retained the nongratuitous benefits conferred

by Plaintiff and Class Members, with full knowledge and awareness that, as a

result of Defendant’s deception, Plaintiff and Class members were not receiving a

product of the quality, nature, fitness, or value that had been represented by

Defendant and reasonable consumers would have expected.

      118.   At the time of Plaintiff and Class Members’ purchases, Defendant

knew of the synthetic ingredients used in its Products. Knowing that their

representations were false, Defendant sold the Products to Plaintiff and Class

Members at a premium price. Accordingly, Defendant continues to retain a benefit

improperly obtained to the detriment of Plaintiff and Class Members.

      119.   Defendant has been unjustly enriched in retaining the revenues

derived from Plaintiff’s and Class Members’ purchases of the Products. Retention of

                                          31
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 34 of 35




those monies under these circumstances is unjust and inequitable because of

Defendant’s misrepresentations about the Products, which caused injuries to

Plaintiff and Class Members because they would not have purchased the Products if

the true facts had been known.

      120.   Because Defendant’s retention of the non-gratuitous benefits conferred

on it by Plaintiff and Class Members is unjust and inequitable, Defendant must pay

restitution to Plaintiff and Class Members for their unjust enrichment, as ordered

by the Court.


                               RELIEF DEMANDED
      121.   WHEREFORE, Plaintiff, individually and on behalf of all others

similarly situated, seeks judgment against Defendant, as follows:

         a. For an order certifying the Class under Rule 23 of the Federal Rules of

             Civil Procedure and naming Plaintiffs as representatives of the Classes

             and Plaintiffs’ attorneys as Class Counsel to represent the members of

             the Classes;

         b. For an order declaring the Defendant’s conduct violates the statutes

             and laws referenced herein;

         c. For an order awarding, as appropriate, compensatory and monetary

             damages, restitution or disgorgement to Plaintiff and the Classes for

             all causes of action;

         d. For an order requiring Defendant to immediately cease and desist from

             selling its misbranded Products in violation of law; enjoining


                                           32
        Case 2:05-mc-02025 Document 422 Filed 04/06/21 Page 35 of 35




            Defendant from continuing to label, market, advertise, distribute, and

            sell the Products in the unlawful manner described herein; and

            ordering Defendant to engage in corrective action;

         e. For prejudgment and postjudgment interest on all amounts awarded;

         f. For an order awarding punitive damages;

         g. For an order awarding attorneys’ fees and expenses and costs of suit;

            and

         h. Granting such other relief as the Court deems just and appropriate.


                                 JURY DEMAND
      Plaintiff demands a trial by jury on all causes of action and issues so triable.


Dated: April 6, 2021
                                                              Respectfully submitted,

                                                                  /s/ Steffan T. Keeton
                                                               Steffan T. Keeton, Esq.
                                                            stkeeton@keetonfirm.com
                                                                     Pa. Id. No. 314635

                                                              The Keeton Firm LLC
                                                             100 S Commons, Ste. 102
                                                                Pittsburgh, PA 15212
                                                                      1-888-412-5291

                                                Attorney for Plaintiff and the Classes




                                          33
